Title: To James Madison from Albert Gallatin, 27 July 1801
From: Gallatin, Albert
To: Madison, James


Dr Sir
Treasy. Departt. 27th July 1801
Upon consideration, I think it will be better to leave with me some blank commissions signed by you, but not by the President, in order to avoid the delay which would otherwise arise from the necessity of sending them to you after they had been filled & signed by the President. […]
Are the following commissions ma⟨de out?⟩
Silas Lee—Dist. Atty. Maine
Jarvis—Collector Penopscott vice Lee
Blake—Dist. Atty. Massachts. vice Otis
Enoch Parsons Marshal Connecticut
Alexr. Wolcott. Collector Middletown Connect.
The President had concluded to issue them all before he left the city.
I wish also a Commission to be in readiness before you go, for Caleb Brewster Captain or Master of the Revenue Cutter as I intend applying for the same to the President.
 

   
   RC (ViU: Dolley Madison Papers). Signature clipped.



   
   Words cut away when signature was clipped.



   
   In early August the National Intelligencer announced the appointments of Silas Lee, George Blake, and Alexander Wolcott to the posts Gallatin listed. At Penobscot the president finally replaced John Lee with Josiah Hook, rather than Benjamin Jarvis. Jefferson formally nominated Joseph Willcox as federal marshal for Connecticut in December; Enoch Parsons remained in office as sheriff of Middlesex County (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:397; National Intelligencer, 3 and 7 Aug. 1801; Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:574 and n. 1).


